Title: To George Washington from Peter Hog, 11 December 1773
From: Hog, Peter
To: Washington, George



Sir
Winchester 11th Decemr 1773

About 8 Days agoe I got to this Town on my return from the great Kanhawa after a Division of our large Survey made with more Equality & Satisfaction to the several patentees than could have been reasonably expected in such a large & consequently unequal Tract as to Quality Situation &c., tho. Collo. Stephens & myself have gott little better than 8,000 Acres in full of our

Claim of 9,000. Time will not permit me to descend to the particulars of the partition, tho’ this much I may add that the Interest of the absent was peculiarly regarded, & strict Justice, or rather a Degree of Generosity was extended to them, I have also to observe to you that by our resolves on the Division, the Deficiency of 199 Acres in the Survey to the Amount of our united Claims was alotted to me this I expect will be allowed me in the last Surveys returned together with 400 Acres for Duncan Ferguson a Drummer in my Company at the Battle of the Meadows & my Servant as I purchased his Time on our March somewhere about the little Meadows of his Master, from whom he had run away. I have further to inform you that Mr Thruston purchased Collo. Muse’s Share in the large Survey for £900 & consequently is the largest proprietor in our Tract.
Since my return to this Side of the Mountain I have seen Mr Wormley who informs me that the Governor has had Letters from Administration acquainting him that the proprietory Government on the Ohio is not to take place, but whether their Grant of the Soil still subsists or not, he could not inform And as your Bror Mr Chas Washington (whom I had the pleasure of seeing at the same Time) informed me you were at Williamsburg & had not returned when he left Frdsbg I expect you will be able to advise me as to the Changes that have taken place in the long expected System of the Seventy two petitioners & whether we are to consider our Ohio Lands as still within the Colony of Virga, how far our Governor is at Liberty to grant our Claim under the royal proclamation, or if his Instructions like the Govr of West Florida are solely restricted to the Officers on the british Establishment, pray write me fully as to the particulars of what I have only here hinted at, also the mode of Application you judge the most likely to succeed, or what you intend to adopt, the Fate of Bullet & what Method you think the most eligible to explore, locate & survey our Claims under the Kings proclamation & also what you have done, or rather what the Govrs Council have resolved on, relative to the last Surveys returned to compleat the 200,000 Acres: and if you could oblidge me so far as to get my Claim to the Deficiency of 199 Acres & Duncan Fergusons Quota of 400 Acres, laid for me in the pokatilicoe Survey; as it would be just on my road down the great Kanhawa which is the route that I shall hereafter take to

my Lands in the large Tract, if so I shall be ready to pay my proportion of the Charges I shall esteem it as a signal Instance of your Friendship if you will give me a satisfactory Answer to the undigested Hints here thrown out which the Hurry of seeing my Familly (after an Absence of 11 Weeks) will I hope sufficiently excuse, & shall further assure you that none of the patentees who were on the Spott seem the least inclined to part with their Lands, if they can fall on any Method to save them by Cultivation, which they are all resolved to attempt by sending out hands next Spring. pray give me your Sentiments on this Head also & believe me with great Esteem Sir, your very huml. Servt

Petr Hog

